 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


  THE NATIONAL ASSOCIATION FOR
  THE ADVANCEMENT OF COLORED
  PEOPLE SPRING VALLEY BRANCH;
  JULIO CLERVEAUX; CHEVON DOS
  REIS; ERIC GOODWIN; JOSE VITELIO
                                                           Case No: 7:17 Civ 08943(CS)(JCM)
  GREGORIO; DOROTHY MILLER;
  HILLARY MOREAU; and WASHINGTON
  SANCHEZ,

                           Plaintiffs,

               v.

  EAST RAMAPO CENTRAL SCHOOL
  DISTRICT,

                           Defendants.




  PLAINTIFFS’ MOTION TO SEAL MEMORANDUM OF LAW IN SUPPORT OF
  RULE 72(a) OBJECTION TO, AND MOTION TO RECONSIDER, MAGISTRATE
 JUDGE’S DECEMBER 3, 2018 ORDER GRANTING DEFENDANT’S MOTION TO
             QUASH SUBPOENAS DIRECTED TO DAVID BUTLER

       Plaintiffs National Association for the Advancement of Colored People, Spring Valley

Branch; Julio Clerveaux; Chevon Dos Reis; Eric Goodwin; Jose Vitelio Gregorio; Dorothy

Miller; Hillary Moreau; and Washington Sanchez (“Plaintiffs”) respectfully request the Court’s

authorization to file documents under seal in connection with Plaintiffs’ memorandum of law in

support of their objection to, and motion to reconsider, Magistrate Judge McCarthy’s December

3, 2018 order granting Defendant East Ramapo Central School District’s (“Defendant”) motion

to quash subpoenas directed to David J. Butler.

       Plaintiffs request that Exhibits 1, 4, and 5 to the memorandum of law be filed under seal.



                                               1
 The documents, which consist of two WhatsApp chats and one text message exchange, were

 produced and designated as “confidential” by the Defendant pursuant to the parties’ Stipulated

 Protective Order, dated February 6, 2018 (Dkt. No. 64)(the “Protective Order”).

        Plaintiffs do not believe these documents contain information that “adversely affect[s]

 the [Defendant’s] privacy obligation or personal interests” (Protective Order, Definitions) but

 respectfully request that they be filed under seal because of the Defendant’s confidentiality

 designations. Plaintiffs reserve all rights to challenge these designations of confidentiality at a

 later time. Plaintiffs appreciate the Court’s consideration in this matter.

                                             *         *     *

                                                 LATHAM & WATKINS, LLP
Dated: December 17, 2018
                                                 /s/ Claudia Salomon
                                                 Claudia Theda Salomon
                                                 885 Third Avenue
                                                 New York, NY 10022
                                                 Telephone: (212) 906-1200
                                                 Facsimile: (212) 751-4864
                                                 Email: claudia.salomon@lw.com

                                                 Counsel for Plaintiffs
                                                 National Association for the Advancement of
                                                 Colored People, Spring Valley Branch, Julio
                                                 Clerveaux, Chevon Dos Reis, Eric Goodwin, Jose
                                                 Vitelio Gregorio, Dorothy Miller, Hillary Moreau,
                                                 and Washington Sanchez




                                                   2
                              CERTIFICATE OF SERVICE
       I hereby certify that on, December 17, 2018, a true and correct copy of the foregoing was

served by CM/ECF on all counsel of record, including the following:

  David J. Butler
  Randall Levine
  101 Park Avenue
  New York, NY 10178
  T: (212) 309-6000
  F: (212) 309-6001
  david.butler@morganlewis.com
  randall.levine@morganlewis.com


  William Cravens
  Clara Kollm
  Adam Adler
  1111 Pennsylvania Avenue,
  NW Washington, DC 20004
  T: (202) 739-3000
  F: (202) 739-3001
  william.cravens@morganlewis.com
  clara.kollm@morganlewis.com
  adam.adler@morganlewis.com



                                               s/ Claudia Salomon
                                               Claudia Salomon
